United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Aaron Meyer, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1124
Issued: October 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 22, 2019 appellant, through counsel, filed a timely appeal from a March 28, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, during the pendency of this appeal, OWCP issued a May 2, 2019 nonmerit decision, which
denied reconsideration of the March 28, 2019 merit decision that is the subject of the current appeal. The Board and
OWCP may not simultaneously exercise jurisdiction over the same issue(s). 20 C.F.R. §§ 501.2(c)(3), 10.626. See
Arlonia B. Taylor, 44 ECAB 591 (1993); Douglas E. Billings, 41 ECAB 880 (1990). Consequently, OWCP’s May 2,
2019 decision is set aside as null and void.

ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee
condition causally related to the accepted November 28, 2018 employment incident.
FACTUAL HISTORY
On November 29, 2018 appellant, then a 39-year-old customs and border protection
officer, filed a traumatic injury claim (Form CA-1) alleging that on November 28, 2018 he
sustained an injury to his right knee when it impacted the metal corner of a secondary inspection
area conveyor belt while in the performance of duty.
In a work status report of even date, Dr. Michael Dao, Board-certified in family medicine,
indicated that appellant was unable to return to work until December 10, 2018.
In a December 13, 2018 work status report, Dr. Dao indicated that appellant would be
unable to return to work until December 24, 2018. He also indicated that appellant should perform
no running, prolonged standing, climbing stairs, or prolonged lifting for two to three weeks.
In a December 20, 2018 medical report, appellant was seen by Dr. Trong Nguyen, a Boardcertified orthopedic surgeon. Dr. Nguyen noted tenderness in appellant’s right medial collateral
ligament (MCL) and a right knee contusion related to hitting it against a metal edge corner. The
same day, appellant underwent an x-ray of his right knee performed by Dr. David Juice, a Boardcertified radiologist, which found no acute osseous abnormality. Based on Dr. Juice’s findings,
Dr. Nguyen diagnosed internal derangement of the right knee and ordered a magnetic resonance
imaging (MRI) scan of his right knee for further evaluation. Dr. Nguyen also provided that
appellant would need to remain off work until January 21, 2019.
In Dr. Nguyen’s January 22, 2019 medical report, he noted appellant’s symptoms had
gradually improved. He also indicated that a January 12, 2019 MRI scan revealed no meniscus or
ligament tear and noted no structural damage pathology in the right knee.
In a development letter dated February 22, 2019, OWCP informed appellant that his claim
initially appeared to be a minor injury that resulted in minimal or no lost time from work and that
continuation of pay was not controverted by the employing establishment, and thus limited
expenses had therefore been authorized. However, a formal decision was now required. OWCP
requested that appellant submit a narrative medical report from his physician which contained a
detailed description of findings and diagnoses, explaining how the reported incident caused or
aggravated his medical condition. It afforded him 30 days to respond.
In response, appellant submitted the results of the January 12, 2019 MRI scan of his right
knee. In a radiology report authored by Dr. Keith Burnett, a Board-certified radiologist, he noted
that the MRI scan was negative for a ligament sprain or meniscus tear.
Appellant also submitted copies of Dr. Juice’s December 20, 2018 x-ray and Dr. Nguyen’s
January 22, 2019 medical report already of record.
By decision dated March 28, 2019, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that his right knee condition was causally related
to the accepted November 28, 2018 employment incident.
2

LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established. 8 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged. 9 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury. 10
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence. 11 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical background
of the claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant. 12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted November 28, 2018 employment incident.
In Dr. Nguyen’s December 20, 2018 medical report, he noted a contusion in appellant’s
right knee and diagnosed internal derangement of the right knee related to hitting it against a metal
4

Supra note 1.

5

S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
6

S.C., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
7

S.C., supra note 5; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
8

R.C., Docket No. 19-0376 (issued July 15, 2019).

9

Id.

10

Id.

11

M.B., Docket No. 17-1999 (issued November 13, 2018).

12

M.L., Docket No. 18-1605 (issued February 26, 2019).

3

edge corner. Although he attributed appellant’s internal derangement of the right knee to hitting
it against a metal edge corner while in the performance of duty, the Board finds Dr. Nguyen’s
report did not explain the pathophysiological process of how hitting his right knee on
November 28, 2018 would have caused or contributed to the internal derangement of the right
knee.13 A physician must provide a narrative description of the identified employment incident
and a reasoned opinion on whether the employment incident described caused or contributed to
appellant’s diagnosed medical condition. 14 Because Dr. Nguyen did not provide a reasoned
opinion explaining how the November 28, 2018 employment incident caused or contributed to his
right knee condition, the Board finds that this report is insufficient to establish appellant’s claim.
Dr. Nguyen’s remaining January 22, 2019 medical report acknowledged appellant’s right
knee contusion. However, he did not opine as to the cause of appellant’s condition. The Board
has held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship. 15 Therefore, Dr. Nguyen’s
January 22, 2019 report is also insufficient to establish appellant’s claim.
Similarly, Dr. Dao’s November 29 and December 13, 2018 work status reports provided
physical restrictions, but did not opine on appellant’s diagnosed condition or whether it was
causally related to the November 28, 2018 employment incident. 16 These reports are, therefore,
insufficient to establish appellant’s claim.
OWCP also received Dr. Juice’s December 20, 2018 x-ray report and Dr. Burnett’s
January 12, 2019 MRI scan report. The Board has held that reports of diagnostic tests lack
probative value as they do not provide an opinion on causal relationship between the accepted
employment factors and a diagnosed condition.17 For this reason, this evidence is insufficient to
establish appellant’s claim.
As appellant has not submitted rationalized medical evidence establishing that his right
knee condition is causally related to the accepted November 28, 2018 employment incident, the
Board finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted November 28, 2018 employment incident.

13

See T.K., Docket No. 18-1239 (issued May 29, 2019).

14

Id.

15

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

16

Id.

17

See D.B., Docket No. 19-0481 (issued August 20, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

